DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are pending in this application.  Applicant’s election without traverse of Group I in the reply filed on February 16, 2021, is acknowledged.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1–16 are examined in this Office action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2019, February 9, 2020, and May 17, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities: 
Regarding claim 12, there appears to be typographical errors with the limitations “the low frequency (LF) RF power”, “a high frequency (HF) RF power”, “a low frequency (LF) RF power”, and “to sustain a plasma” in lines 1–3. Examiner believes these limitations, though preceded by the indefinite articles “the” and “a”, refer back to the similar limitations of claim 1, from which claim 12 depends. For purposes of examination, Examiner believes these limitations should read “the LF RF power”, “a HF RF power”, “the LF RF power”, and “to sustain the plasma”, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–16 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (U.S. Pub. No. 2015/0093908), in view of Haverkamp et al. (U.S. Pub. No. 2013/0171834).
Regarding claim 1, Reddy et al. teaches a method of depositing a layer by plasma-enhanced chemical vapour deposition (PECVD) (e.g., ¶ [0002]), the method comprising the steps of: providing a PECVD apparatus (Fig. 4) comprising a chamber (Fig. 4, 424, ¶ [0046]) and a substrate support (Fig. 4, 418, ¶ [0047]) disposed within the chamber; positioning a substrate (Fig. 4, 416, ¶ [0047]) on the substrate support; introducing a nitrogen gas (N2) precursor (Fig. 3, ¶ [0028]) into the chamber; applying a high frequency (HF) RF power (Fig. 3, ¶ [0019]) and a low frequency (LF) RF power (Fig. 3, ¶ [0019]) to sustain a plasma (e.g., ¶ [0019]) in the chamber; and subsequently removing the LF RF power or reducing the LF RF power by at least 90 % while continuing to sustain the plasma (Fig. 3, ¶ [0038]) so that the layer is deposited onto the substrate by PECVD.
Reddy et al. fails to teach that the deposited layer is silicon nitride and introducing a silane precursor into the chamber while the HF and LF RF powers are being applied so that the silane precursor forms part of the plasma being sustained. Haverkamp et al. teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to deposit silicon nitride (e.g., Fig. 1, ¶ [0029]) using PECVD, and that when doing so, one would introduce a silane precursor (e.g., Fig. 1, ¶ [0029]) into the chamber while the HF and LF RF powers are being applied (Fig. 1, ¶ [0040]), so that the silane precursor forms part of the plasma being sustained. Both Reddy et al. (see ) and Haverkemp et al. (e.g., ¶¶ [0002] – [0004]) teach that by pulsing the low frequency radio frequency power during PECVD, one can reduce the defects in the deposited layer. Accordingly, the methods of Reddy et al. and Haverkamp et al. are art-recognized equivalents. Because these two methods were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute the materials of Haverkamp et al. for the materials of Reddy et al., depending on the desired function for the layer, or the materials cost, etc.
Regarding claim 2, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the HF (e.g., Reddy et al. Fig. 3, ¶ [0019]) and LF RF powers (e.g., Reddy et al. Fig. 3, ¶ [0019]) are applied for a period (Haverkamp et al. ¶ [0040]) immediately prior to the introduction of the silane precursor (e.g., Haverkamp et al. Fig. 1, ¶ [0029]), wherein the period is sufficient to stabilise the plasma being sustained (Haverkamp et al. ¶ [0040]).
Regarding claim 3, the combination of Reddy et al. and Haverkamp et al. fail to teach explicitly a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the period (Haverkamp et al. ¶ [0040]) is at least 2 s.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the HF and LF powers for at least 2 seconds prior to the introduction of the silane precursor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art prior to the effective filing date of the invention would have known, without having to resort to Applicant’s disclosure, that the entire reason one would apply the HF and LF powers prior to the introduction of the silane precursor in Haverkamp et al. was to stabilize the plasma generated. That is, even though Haverkamp et al. does not state this explicitly, the entire reason the HF and LF powers are applied “just moments before the silane is introduced” in Haverkamp et al. is to ensure that the plasma is stabilized. Accordingly, one having ordinary skill in the art could have discovered through routine experimentation that it would take 2 seconds or more for the plasma to stabilize properly, without ever resorting to Applicant’s disclosure.
Regarding claim 4, the combination of Reddy et al. and Haverkamp et al. fail to teach explicitly a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the LF RF power (Reddy et al. Fig. 3, ¶ [0019]) is applied for a period of less than about 15 s immediately prior to the step of introducing the silane precursor (e.g., Haverkamp et al. Fig. 1, ¶ [0029]) into the chamber (Reddy et al. Fig. 4, 424, ¶ [0046]).  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the LF RF power for less than seconds prior to the introduction of the silane precursor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art prior to the effective filing date of the invention would have known, without having to resort to Applicant’s disclosure, that the entire reason one would apply the HF and LF powers prior to the introduction of the silane precursor in Haverkamp et al. was to stabilize the plasma generated. That is, even though Haverkamp et al. does not state this explicitly, the entire reason the HF and LF powers are applied “just moments before the silane is introduced” in Haverkamp et al. is to ensure that the plasma is stabilized. Accordingly, one having ordinary skill in the art could have discovered through routine experimentation that it would take less than 15 seconds for the plasma to stabilize properly, without ever resorting to Applicant’s disclosure. One would be motivated to apply the power for less than 15 seconds, to keep manufacturing times and power consumption to a minimum.
Regarding claim 5, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the LF RF power (Reddy et al. Fig. 3, ¶ [0019]) is removed within about 10 s (Reddy et al. Fig. 3, pulse width = 0.5 seconds) from introducing the silane precursor (e.g., Haverkamp et al. Fig. 1, ¶ [0029]; Reddy et al. Fig. 3, “Precursor”) into the chamber (Reddy et al. Fig. 4, 424, ¶ [0046]).
Regarding claim 6, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the HF RF power (e.g., Reddy et al. Fig. 3, ¶ [0019]) is applied to a gas inlet (Reddy et al. Fig. 4, 414, ¶ [0046], applied via HFRF generator 404, ¶ [0046]) of the PECVD apparatus (Reddy et al. Fig. 4).
Regarding claim 7, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the gas inlet (Reddy et al. Fig. 4, 414, ¶ [0046]) is a showerhead.
Regarding claim 8, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the LF RF power (e.g., Reddy et al. Fig. 3, ¶ [0019]) is applied to the gas inlet (Reddy et al. Fig. 4, 414, ¶ [0046], applied via LFRF generator 402, ¶ [0046]) or the substrate support of the PECVD apparatus (Reddy et al. Fig. 4).
Regarding claim 9, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the frequency of the HF RF power (Reddy et al. Fig. 3, ¶ [0019]) is more than 2 MHz (Reddy et al. ¶ [0033]).
Regarding claim 10, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the frequency of the LF RF power (Reddy et al. Fig. 3, ¶ [0019]) is 300-500 kHz (Reddy et al. ¶ [0033]).
Regarding claim 11, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the HF RF power (Reddy et al. Fig. 3, ¶ [0019]) has a power of 500-1200 W (Reddy et al. ¶¶ [0031] & [0033], noting that there are 4 wafers, each with an area of π x (15cm)2 = ~2827cm2, thus with a power in a range of 2.827 – 3533.75 W).
Regarding claim 12, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the low frequency (LF) RF power (Reddy et al. Fig. 3, ¶ [0019]) has a power of 100-300 W (Reddy et al. ¶¶ [0031] & [0033], noting that there are 4 wafers, each with an area of π x (15cm)2 = ~2827cm2, thus with a power in a range of 2.827 – 3533.75 W) during the step of applying a high frequency (HF) RF power (Reddy et al. Fig. 3, ¶ [0019]) and a low frequency (LF) RF power (Reddy et al. Fig. 3, ¶ [0019]) to sustain a plasma (e.g., Reddy et al. ¶ [0019]) in the chamber (Reddy et al. Fig. 4, 424, ¶ [0046]).
Regarding claim 13, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition in which the silane precursor (e.g., Haverkamp et al. Fig. 1, ¶ [0029]) is SiH4 (Haverkamp et al. ¶ [0039]).
Regarding claim 14, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition further comprising the step of introducing a hydrogen gas (H2) precursor (e.g., Reddy et al. Fig. 3, ¶ [0028]) into the chamber (Reddy et al. Fig. 4, 424, ¶ [0046]).
Regarding claim 15, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition performed at a temperature of less than 250 °C (Reddy et al. ¶ [0032]).
Regarding claim 16, the combination of Reddy et al. and Haverkamp et al. teach a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition further comprising the steps of: introducing an inert gas (e.g., Reddy et al. Fig. 3, ¶ [0028]) into the chamber (Reddy et al. Fig. 4, 424, ¶ [0046]); and generating a plasma (Haverkamp ¶ [0040]) prior to the introduction of the nitrogen gas (N2) precursor (Reddy et al. Fig. 3, ¶ [0028]), wherein the inert gas is argon or helium (Reddy et al. Fig. 3, ¶ [0028]).
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893